                                                                                            FILED
                                                                                   2019 Sep-30 PM 04:29
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

 RICHARD MARVIN THOMPSON, )
                          )
     Petitioner,          )
                          )
 v.                       )                            Civil Action Number
                          )                         4:19-cv-00120-AKK-HNJ
 JONATHAN HORTON, et al., )
                          )
     Respondents.         )

                           MEMORANDUM OPINION
      The magistrate judge entered a report recommending the court deny Richard

Marvin Thompson’s motion for hearing, grant Respondents’ motion for summary

judgment, and dismiss Thompson’s petition for writ of habeas corpus without

prejudice. Doc. 14. Thompson filed timely objections, alleging the following: (1) no

binding precedent exists demanding INA § 1231 and its construal by Zadvydas v.

Davis, 533 U.S. 678 (2001), govern Thompson’s removal, (2) Akinwale v. Ashcroft

does not bind this court to hold Thompson’s petition of review to the First Circuit

tolled his detention period, (3) Thompson’s previous filings do not constitute bad

faith and should neither impugn the validity of his First Circuit challenge nor sustain

his detention, (4) Thompson’s removal is not significantly likely in the reasonably

foreseeable future, and (5) Thompson’s detention violates his due process rights.

Doc. 17. He admits these objections repeat arguments he made in his petition and


                                          1
traverse. Id. at 5, 8. The Report and Recommendation is due to be accepted based on

Akinwale v. Ashcroft, 287 F.3d 1050 (11th Cir. 2002). However, because Thompson

was acting pro se when he composed his initial filings and his new counsel’s

articulation of his argument provides new insights that merit further analysis, and

because Thompson raises some arguments that may benefit from more guidance by

the Eleventh Circuit, the court will consider some of the newly articulated

objections.

       Thompson’s first and second objections overlap in that they challenge the

authority of Akinwale v. Ashcroft to bind this court. The first objection argues that

because the short per curiam opinion in Akinwale did not provide analysis of whether

§ 1226 or § 1231 is appropriate for individuals like Thompson and merely adopted

the government’s uncontested application of § 1231, it remains an open question

which of the two sections applies to Thompson. Doc. 17 at 4-5. The second objection

claims Akinwale does not bind district courts in holding that a petitioner’s pursuit of

judicial review and success in securing a stay of removal tolls his removal period

while the appeal is pending. Id. at 5-6. The court agrees with the magistrate judge’s

assessment that this court is bound by Akinwale in both its application of § 1231 and

its holding in footnote 4. See doc. 14 16-21 (finding “a PFR or a stay stalls the §

1231 removal period, yet does not effect a reversion of the case’s status back to §

1226”). Still, the court acknowledges that the intended potency of Akinwale is


                                          2
unclear, that Akinwale is an outlier decision among the circuits,1 and that no

published Eleventh Circuit decision has applied either of the Akinwale propositions

Thompson contests. 2 As the magistrate judge demonstrates, many district courts

within the Eleventh Circuit, as well as several unpublished Eleventh Circuit

opinions, have treated Akinwale’s use of § 1231 and footnote 4 as precedent. Doc.

14 at 18-19, 25-26. And a broad interpretation of the footnote would toll the § 1231


1
  The court notes the magistrate judge’s finding that every other circuit to consider and rule on the
matter has aligned with Thompson. Doc. 14 at 23 (citing Hechavaria v. Sessions, 891 F.3d 49, 57
(2nd Cir. 2018) (holding § 1226 properly applies to all “immigrants who are not immediately
deportable”); Leslie v. Att’y Gen. of the U.S., 678 F.3d 265, 270 (3d Cir. 2012), abrogated in part
and on other grounds by Jennings v. Rodriguez, 138 S. Ct. 830 (2018) (“Our review indicates that
every circuit to consider the issue has held that § 1226, not § 1231, governs detention during a stay
of removal.”); Prieto-Romero v. Clark, 534 F.3d 1053, 1057–58 (9th Cir. 2008) (holding that “the
Attorney General’s statutory authority to detain Prieto–Romero . . . whose removal is stayed
pending the court of appeals’ resolution of his petition for review, must be grounded in § 1226(a)”);
Bejjani v. INS, 271 F.3d 670, 689 (6th Cir. 2001), abrogated in part on other grounds by
Fernandez–Vargas v. Gonzales, 548 U.S. 30 (2006) (holding that § 1231’s “removal period” does
“not begin until the date of the Court’s final order”)). Two recent Supreme Court decisions suggest
that the Court would also agree with Mr. Thompson’s reading of the statutory scheme. See id. at
24-25 (citing Jennings, 138 S. Ct. at 838-39 and Nken v. Holder, 556 U.S. 418 (2009)). These
courts take the view that the plain language of § 1231 indicates it does not govern detainees whose
removals have been stayed by a circuit court pending judicial review. This court agrees with this
reasoning, but because it believes the Akinwale precedent is binding, it applies § 1231. The court
would welcome further guidance from the Eleventh Circuit on the proper reading of §§ 1226 and
1231.
2
  See Alvarez v. U.S. Immigration and Customs Enforcement, 818 F.3d 1194, 1215 (11th Cir. 2016)
(citing Akinwale for the proposition that “the Attorney General has no power to detain an alien for
whom there is no significant likelihood of removal in the reasonably foreseeable future.”); Sopo v.
U.S. Attorney General, 825 F.3d 1199, 1220 n.12 (11th Cir. 2016), vacated on other grounds, 890
F.3d 952 (11th Cir. 2018); Benitez v. Wallis, 337 F.3d 1289, 1293 n.13 (11th Cir. 2003), rev’d on
other grounds, Clark v. Martinez, 543 U.S. 371 (2005) (citing Akinwale as an example of how
passage of the Illegal Immigration Reform and Immigrant Responsibility Act (IIRIRA) impacted
pending deportation proceedings). In Sopo, the Eleventh Circuit chose to forego the option of
applying Akinwale as precedent in deciding whether to apply § 1226 or § 1231 to a detainee. 825
F.3d at 1220 n.12. Although the Eleventh Circuit vacated Sopo and it has no legal effect, the court
may give a vacated opinion persuasive value. Friends of Everglades v. S. Fla. Water Mgmt. Dist.,
570 F.3d 1210, 1218 (11th Cir. 2009).
                                                 3
detention periods of any detainee at the point when he seeks appellate review of his

removal proceedings, but a narrower interpretation would toll the period for only

those detainees who pursue direct challenges to their removal as opposed to

collateral challenges. Doc. 14 at 19 n.9. No published Eleventh Circuit decisions

weigh in on this issue, leaving the breadth of the interpretation an open question for

lower courts. See Guo Xing Song v. U.S. Atty. Gen., 516 F. App’x 894, 899 (11th

Cir. 2013); Gozo v. Napolitano, 309 F. App’x 344, 346 (11th Cir. 2009). Although

this court believes Akinwale binds it to apply the broad interpretation and it accepts

Thompson’s detention was tolled when he filed his collateral attacks on his removal,

more guidance on this issue from the Eleventh Circuit may be warranted.

       Thompson’s third and fifth objections also overlap due to the impact his

litigation tactics will have on the success of his due process claims. Thompson’s

third claim argues he did not pursue appellate relief in bad faith and his prior filings

should not bear on his current appeal in the First Circuit or justify his continued

detention. Doc. 17 at 7. His fifth claim alleges his detention violates due process by

tolling his detention period while his appeal is pending, and that the government is

punishing him for seeking relief legally available to him. Id. at 8. As an initial matter,

§ 1231 states the “removal period shall be extended . . . if the alien . . . acts to prevent

[his] removal subject to an order of removal.” 8 U.S.C § 1231(a)(1)(C) (1999). In

Akinwale, the Eleventh Circuit construed “act[ing] to prevent . . . removal” to include


                                             4
pursuing judicial review. 287 F.3d at 1052 n.4. Although other circuits have held

that prolonged detention cannot be justified based solely on an immigrant’s pursuit

of “avenues of relief that the law makes available to him,” 3 and in the vacated Sopo

opinion, this circuit noted also that immigrants should not be “punished for pursuing

avenues of relief and appeals,” Sopo, 825 F.3d at 1218, and Akinwale penalizes

detainees for accessing the judicial review processes legally available to them by

construing “acts” to include any pursuit of appellate relief, nonetheless Akinwale

dictates that the court finds that Thompson’s appeals toll his detention. This is

especially the case, where, as here, as the magistrate judge correctly found,

Thompson’s multiple time- and venue- barred appeals likely amounted to bad faith

dilatory tactics, indicating his extended detention was of his own making. Doc 14 at

27-28.

       After careful consideration of the record in this case, the magistrate judge’s

report, and Petitioner’s objections, the court hereby ADOPTS the report of the

magistrate judge and ACCEPTS his recommendations with the exception of his

discussion of Zadvydas v. Davis, doc. 14 at 29. In accordance with the

recommendation, the court finds that Petitioner’s motion for hearing, doc. 13, is due

to be DENIED, Respondents’ motion for summary judgment, doc. 7, is due to be


3
 Ly v. Hansen, 351 F.3d 263, 272 (6th Cir. 2003); Hechavarria, 891 F.3d at 56 n.6 (distinguishing
an immigrant making use of the statutorily permitted appeals process from one abusing the
process).
                                               5
GRANTED, and the petition for writ of habeas corpus, doc. 1, is due to be

DISMISSED WITHOUT PREJUDICE.

     A separate order will be entered.

     DONE the 30th day of September, 2019.


                                     _________________________________
                                              ABDUL K. KALLON
                                       UNITED STATES DISTRICT JUDGE




                                         6
